Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


In the Estate of Betty Lou Ingram,                    Appeal from the County Court at Law of
Deceased                                              Harrison County, Texas (Tr. Ct. No. 2012-
                                                      9358-CCL). Opinion delivered by Chief
No. 06-14-00046-CV                                    Justice Morriss, Justice Carter and Justice
                                                      Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellants, David J. Ingram and James B. Ingram, pay all costs
of this appeal.


                                                      RENDERED JUNE 11, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk